Title: To George Washington from John Rutledge, 12 June 1795
From: Rutledge, John
To: Washington, George


          
            Dear Sir
            Charleston [S.C.] June 12. 1795.
          
          Finding that Mr Jay is elected Governor of New-York, & presuming that he will accept the Office, I take the Liberty of intimating to you, privately, that, if he shall, I have no Objection to take the place which he holds, if you think me as fit as any other person, & have not made Choice of one to succeed him: in either of which Cases, I could not expect, nor would I wish for, it.
          Several of my friends were displeased at my accepting the Office of an Associate Judge, (altho’ the senior,) of the Supreme Court, of the United States, conceiving, (as I thought, very justly,) that my Pretensions to the Office of Chief Justice were, at least, equal to Mr Jay’s, in point of Law-Knowledge, with the Additional Weight, of much longer Experience, & much greater Practice—I was not, however, so partial, to myself, as, not to think, that you had very sufficient Reasons, for preferring him to any other, tho’, I, certainly, would not have taken the Commission, but, for your very friendly & polite, Letter, which accompanied it—When I resigned it, I fully explained to you, the Causes which induced me to accept the Office which I now hold—this I discharge, with Ease to myself, & Satisfaction to my Fellow-Citizens: But, when the Office of Chief-Justice, of the United States, becomes vacant, I feel that the Duty which I owe to my Children should impel me, to accept it, if offer’d: tho’ more arduous & troublesome than my present Station, because, more respectable & honorable.
          I have held many Posts, of high Rank, & great Importance, & have been under the Necessity of refusing others: but, they were offer’d, spontaneously & handsomely—I have Reason to beleive, that I discharged all that I held, with Fidelity & Honour—I never

sollicited a Place, nor do I mean this Letter as an Application—it is intended, merely, to apprize you, of what I would do, if elected; & this I do, on an Idea that you may, probably, have concluded, from the Resignation of my Continental-Commission, that it was my Determination, to remain, always, at Home.
          I ask pardon for taking up so much of your Time, (which is always precious) & will intrude no longer, than to request, if an Appointment has taken place, or, the Nomination of any person only settled, in your Mind, that the Contents of this Letter may be, for Ever, unknown, (as they are at present,) to any but yourself, and, to assure you, that, if, after reading this Letter, you shall nominate another, in preference of me, that Circumstance can, never, lessen the respectful & great, Esteem, & Veneration, which I have always professed, &, always shall have for your Person & Character.
          That God may long continue to preserve, in perfect Health, of Mind & Body, a Life, so inestimable, as yours, not only to this Country, but, I may truly add, to the Liberties of Mankind, in General, is the sincere & fervent Wish, & Hope, of Dr Sir yr sincerely affectionate, obliged & obedt Servt
          
            J: Rutledge
          
        